Case 3:21-cv-11048-AET-TJB Document 8 Filed 07/12/21 Page 1 of 3 PageID: 87




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY




  MUKESH KUMAR, KESHAV KUMAR,
  DEVI LAAL, NIRANJAN, PAPPU, and
  BRAJENDRA, on behalf of themselves and all
  others similarly situated,

                                                           Civ. Action No.: 3:21-cv-11048
                                     Plaintiffs,
                                                           ORDER FOR PRO HAC
                        v.                                 VICE ADMISSION OF
                                                           DANIEL WERNER AND
                                                           PATRICIA KAKALEC
  BOCHASANWASI SHRI AKSHAR
  PURUSHOTTAM SWAMINARAYAN
  SANSTHA, INC., BAPS MERCER LLC,
  BAPS ROBBINSVILLE LLC, BAPS
  FELLOWSHIP SERVICES, INC., BHARAT
  DOE a/k/a BHARAT BHAI, PANKAJ
  PATEL, and SWAMI PRASANAND,

                                    Defendants.




        This matter having been brought before the Court by Andrew Glenn of Jaffe

 Glenn Law Group, attorneys for the Plaintiffs in the above-referenced case, on a motion

 to allow Daniel Werner of the firm Radford & Keebaugh LLC and Patricia Kakalec of

 the firm Kakalec Law PLLC to appear and participate in this action pro hac vice; and the

 Court having considered the moving papers; and this matter having been considered

 pursuant to Federal Rule of Civil Procedure 78; and for good cause shown;

        It is hereby ORDERED that Plaintiffs’ motion is granted; and it is further
Case 3:21-cv-11048-AET-TJB Document 8 Filed 07/12/21 Page 2 of 3 PageID: 88




         ORDERED that Daniel Werner, a member in good standing of the Bars of the

 State of New York and the State of Georgia, and Patricia Kakalec, a member in good

 standing of the Bar of the State of New York be permitted to appear pro hac vice in the

 above-captioned matter pursuant to Local Civil Rule 101.1(c); and it is further

         ORDERED that all pleadings, briefs, and other papers filed with the Court shall

 be signed by a member or associate of the law firm Jaffe Glenn Law Group, attorneys for

 record for the Plaintiffs, who is admitted to the Bar of this Court and shall be held

 responsible for said papers and for the conduct of the case and who will be held

 responsible for the conduct of the attorneys admitted hereby; and it is further

         ORDERED that Daniel Werner and Patricia Kakalec shall each pay the annual fee

 to the New Jersey Lawyers’ Fund for Client Protection in accordance with Local Rule

 101.1(c)(2) and New Jersey Court Rule 1:28-2 within twenty (20) days from the date of

 the entry of this Order; and it is further

         ORDERED that Daniel Werner and Patricia Kakalec shall each make a payment

 of $150 to the Clerk of the United States District Court in accordance with Local Rule

 101.(c)(3), as amended, within twenty (20) days from the date of the entry of this Order;

 and it is further

         ORDERED that Daniel Werner and Patricia Kakalec shall be bound by the Rules

 of the Untied States District Court for the District of New Jersey, including but limited to

 the provisions of Local Rule 13.1, Judicial Ethics and Professional Responsibility, and

 Local Rule 104.1, Discipline of Attorneys; and it is further
Case 3:21-cv-11048-AET-TJB Document 8 Filed 07/12/21 Page 3 of 3 PageID: 89




         ORDERED that Daniel Werner and Patricia Kakalec shall notify this Court

 immediately of any disciplinary charges brought against them in the Bar of any other

 court; and it is further

         ORDERED THAT Daniel Werner and Patricia Kakalec shall each be deemed to

 have agreed to take no fee in any tort case in excess of the New Jersey State Court

 Contingency Fee Rule, Rule 1:21-7, as amended; and it is further

         ORDERED that Jaffee Glenn Law Group may file a request, the form of which is

 available at the Court’s website, with the Clerk of the Court for pro hac vice counsel to

 receive electronic notifications in this matter.



 Dated: Trenton, NJ
              12th 2021
        July _____,
                                                s/Tonianne J. Bongiovanni
                                                __________________________________

                                                U.S.D.J.
  It is further ORDERED that Daniel Werner and Patricia Kakalec shall, within 30 days of
  the date of the entry of this Order, submit supplemental certifications outlining all of the
  information required by L.Civ.R. 101.1(c)(1).

                             [Docket Entry No. 3 is terminated].
